Citation Nr: 0900453	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 2, 2002, 
for the award of a 30 percent disability rating for right 
patellofemoral pain syndrome.

2.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to a service-connected right knee 
disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent for major depressive disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The July 2004 rating decision found that no new and material 
evidence had been submitted to warrant reopening the 
previously-denied claims of entitlement to service connection 
for a bilateral eye disability and a back disability.  This 
decision also denied service connection for depression and 
denied the veteran's TDIU claim.  The veteran perfected 
appeals to the Board for all of these issues.

In May 2006, the Board granted entitlement to service 
connection for major depressive disorder and entitlement to a 
30 percent disability rating for right patellofemoral pain 
syndrome.  The Board found that new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for a bilateral eye injury and a back disability 
and remanded both of these claims for further development.  
The issue of entitlement to a TDIU was deferred.  

In March 2007, the RO assigned a 30 percent disability rating 
for depression.  It also assigned an effective date of August 
2, 2002, for the 30 percent disability rating for right 
patellofemoral pain syndrome.  The veteran perfected appeals 
of the disability rating assigned for major depressive 
disorder and the effective date assigned for right 
patellofemoral pain syndrome.

A November 2007 Supplemental Statement of the Case (SSOC) 
denied service connection for a bilateral eye disability and 
a back disability, to include on a secondary basis.  A June 
2008 SSOC readjudicated and denied all of the claims that are 
currently on appeal.

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

The issues of entitlement to service connection for a 
bilateral eye disability; service connection for a back 
disability, to include as secondary to a service-connected 
right knee disability; an initial evaluation in excess of 30 
percent for major depressive disorder; and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

It is not factually ascertainable that the veteran's right 
patellofemoral pain syndrome was manifested by more than 
slight recurrent subluxation or lateral instability within 
the one-year period preceding August 2, 2002, the date of 
receipt of the veteran's increased rating claim.






CONCLUSION OF LAW

The criteria for an effective date prior to August 2, 2002, 
for the award of a 30 percent disability rating for right 
patellofemoral pain syndrome are not met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

The Board notes that the veteran was provided with VCAA 
notice in August 2002 as to his original claim of entitlement 
to an increased rating for right patellofemoral pain 
syndrome.  After the increased rating was assigned in a March 
2007 rating decision, and the veteran expressed disagreement 
with the effective date assigned for that award, he was 
informed of the laws and regulations governing his claim for 
an earlier effective date in a Statement of the Case (SOC) 
issued in November 2007.  He was also provided notice as to 
the evidence that had been considered in adjudicating his 
claim for an earlier effective date, and as to the reasons 
and bases for the RO's decision on that issue.  

As the veteran's appeal as to the effective date assigned for 
the right knee disability arose from his disagreement with 
the rating decision that increased the disability rating from 
10 percent to 30 percent, the claim as to an earlier 
effective date is considered a 'downstream' issue.  Thus, a 
new VCAA notice letter was not required.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-
2003 (Dec. 22, 2003) (If, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a Notice of Disagreement 
(NOD) that raises a new issue, 38 U.S.C. § 7105(d) requires 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
Therefore, any defect in notice, if it were held to exist, 
would be rendered harmless in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes 
that all available medical records have been obtained in 
support of his claim, as has a transcript of the veteran's 
September 2008 hearing testimony.  The veteran has not 
identified any additional evidence to be obtained prior to an 
appellate decision on this claim.  Therefore, the Board finds 
that the veteran has been fully and properly notified of the 
evidence necessary to substantiate his claim, of his and the 
VA's respective responsibility to identify and obtain such 
evidence and of the laws and regulations governing his claim, 
as well as the substance of the regulations implementing the 
VCAA.  Furthermore, the VA has obtained all relevant evidence 
to support the veteran's claim for inclusion in his claims 
file.  Accordingly, the Board finds that it may proceed with 
appellate review.

II.  Effective Date

In a May 2006 decision, the Board granted an increased 
evaluation of 30 percent for the veteran's service-connected 
right patellofemoral pain syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

In the implementing March 2007 rating decision, the veteran 
was assigned an effective date of August 2, 2002, for the 30 
percent rating that was granted for his right knee 
disability.  The veteran has claimed entitlement to an 
effective date of August 1, 2001.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

The present appeal arose from an increased rating claim for 
the service-connected right knee disability that was received 
by VA on August 2, 2002.  According to his August 2007 NOD 
the veteran does not contest that the RO was correct in 
finding that August 2, 2002, is the date of receipt of his 
claim.  Rather, the veteran believes that review of his 
claims folder will reveal that it is factually ascertainable 
that his right knee disability should have received the 30 
percent rating as early as August 2, 2001.  

From August 2, 2001, to August 1, 2002, the veteran's right 
patellofemoral pain syndrome was rated by analogy as other 
impairment of the knee, with recurrent subluxation or lateral 
instability, and assigned 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257.  Diagnostic Code 5257 
assigns a 10 percent rating for slight recurrent subluxation 
or lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating for severe recurrent subluxation or lateral 
instability.  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against granting a 30 
percent rating prior to August 2, 2002 .  In this regard, the 
Board finds the most probative evidence to be private medical 
records from August 2, 2001, to August 1, 2002.

An October 2001 private medical record reflects that the 
veteran complained of knee pain in multiple areas.  It was 
noted that the veteran's knee pain had previously been 
diagnosed as a prior patella tendon injury, and it was noted 
that the veteran had some mild medial tracking of the 
patella.  On examination, strength and range of motion for 
his right lower extremity were normal, and there was no joint 
enlargement or tenderness.  

A November 2001 private medical record reflects that the 
veteran complained of increasing pain in the knee.  He stated 
it occurred with any activity but particularly on stairs.  He 
reported having difficulty squatting and kneeling on 
occasion.  He noted occasional swelling, especially toward 
the end of the day.  He felt some popping under the kneecap 
and noted that his knee will occasionally give way.  He had 
no inflammation in the knee.  On examination, his right knee 
had diffuse tenderness, particularly anteriorly in the 
patella, patella tendon, and tibial tubercle.  He had no 
significant weakness but mild to moderate pain with resisted 
knee extension.  He had no medial joint line or lateral joint 
line tenderness.  He had normal alignment and normal patellar 
tracking with mild crepitation bilaterally.  His range of 
movement was full at about 0 degrees to 145 degrees.  He had 
no instability or pain with varus, valgus, drawers, or 
rotatory stresses.  McMurray's was negative.  Three x-ray 
views of the right knee showed no abnormality.  The doctor 
assessed that the veteran had arthralgia of the right knee, 
probable patellofemoral pain syndrome, possible synovial 
entrapment, or chondromalacia.

A December 2001 record states that the veteran's pain was 
worse, with relatively diffuse knee pain that was aggravated 
by any activity and without significant mechanical symptoms 
except for an occasional pop.  He had no locking, giving way, 
or swelling.  

A January 2002 MRI of the right knee found the menisci to be 
intact.  Anterior and posterior cruciate ligaments were 
intact.  Collateral ligaments were normal.  The femoral 
condyles and tibial plateau appeared unremarkable.  A small 
amount of joint effusion was noted.  The patellar and 
infrapatellar tendons appeared normal.  The insertion of the 
gastrocnemius tendon to the superior patellar aspect was 
normal.  The impression was that the veteran had small joint 
effusion, and no other abnormalities were shown.  

A January 2002 private medical record reflects that the 
veteran's knee gave out when he was carrying part of a desk 
down stairs, and he went down four steps trying to catch the 
desk.  

A May 2002 record reflects that the veteran continued to have 
pain and tenderness in the anterior region of his knee.  He 
noted it created pain when he went up and down stairs, with 
occasional catching and some swelling with activity.  On 
examination, knee alignment was normal.  Trace effusion was 
present.  Range of motion was full from 0 degrees to 145 
degrees.  Knee was stable to valgus and varus stress.  
Lachman was negative with a firm endpoint.  There was 
negative anterior drawer, posterior drawer, and posterior 
sag.  There was a trace of patellofemoral crepitus.  There 
was mild patellofemoral tendonitis.  There was continued 
tenderness along the medial joint line.  Meniscal type 
maneuvers created pain and tenderness.  No lateral joint line 
tenderness was noted.  No acute bony abnormalities were noted 
on x-ray.  The impression was possible torn medial meniscus 
of the right knee.    

The veteran had a right knee arthroscopy in June 2002.  Eight 
days later, the veteran was found to have no locking, pain, 
swelling, tenderness, or giving way.  Knee alignment was 
normal.  No effusion was present.  In July 2002, the veteran 
reported that his knee really bothered him on the days he 
worked.  Knee alignment was normal.  There was no effusion, 
and the veteran had good quadriceps tone and full range of 
motion.  

The Board finds that these records demonstrate that the 
veteran's right knee disability most closely approximated the 
10 percent rating criteria from August 2, 2001, to August 1, 
2002.  While these records reflect that the veteran 
complained of symptoms such as instability, the objective 
findings of record do not reflect the severe level of 
disability that warranted the 30 percent rating from August 
2, 2002.  The records discussed in detail above show that for 
most of the period currently under consideration the veteran 
was found to have normal strength and range of motion, no 
inflammation, normal alignment and tracking, no locking or 
giving way, and no abnormality on x-ray or MRI.  McMurray's 
test, Lachman test, anterior drawer, posterior drawer, and 
posterior sag were all negative.  

Verified symptoms such as pain, diffuse tenderness, small 
joint effusion, trace patellofemoral crepitus, tenderness 
along the medial joint line, pain and tenderness from 
Meniscal type maneuvers, and mild patellofemoral tendonitis, 
are already compensated by the 10 percent rating. 

The Board's May 2006 decision granting an increased rating 
found that the 30 percent rating was warranted based on 
evidence of slight disability being in equipoise with 
evidence of severe disability.  The evidence of severe 
disability that was cited in the Board's decision included 
the veteran's complaints of chronic pain, limited ability to 
walk, stiffness, popping, cracking, and intermittent 
swelling.  It noted that the medical evidence of record 
supported the veteran's reporting of these symptoms.  It also 
noted that the veteran underwent right knee arthroscopy in 
June 2002, and that crepitus was identified in the right knee 
in November 2003.  A January 2004 record reflects that the 
veteran's knee pain was severe enough to require the use of a 
manual wheelchair to ambulate long distances and that he 
ambulated with crutches inside his house.  A September 2004 
record showed the veteran was restricted to a wheelchair for 
the most part and that these limitations were basically due 
to his right knee pain.

While complaints of right knee pain and crepitus are also 
noted in the period under consideration, there is no 
indication that the veteran required the use of a wheelchair 
or crutches due to his right knee pain.  That the veteran 
later required assistance in ambulating suggests that his 
right knee disability has worsened considerably from the 
condition it was in prior to August 2, 2002.  

The Board acknowledges that the veteran had right knee 
arthroscopy in June 2002.  It must be noted, however, that 
prior to and subsequent to this surgery, the veteran was able 
to walk unaided and his knee was not found to be unstable, 
misaligned, or otherwise impaired beyond the pain, 
tenderness, and crepitus discussed above.  The fact of the 
surgery itself does not qualify the veteran for a severe 
disability rating when the objective symptoms reported before 
and after this surgery do not warrant such a rating. 

In summary, the Board finds that an effective date prior to 
August 2, 2002, for the 30 percent rating for the veteran's 
service-connected right knee disability is not warranted.  In 
essence, for the reasons and bases discussed above, the Board 
finds that an increase in the veteran's right knee disability 
is not shown to be factually ascertainable at any time 
between August 2, 2001, and August 1, 2002.  The benefit 
sought on appeal is, accordingly, denied.




ORDER

Entitlement to an effective date prior to August 2, 2002, for 
the award of a 30 percent disability rating for right 
patellofemoral pain syndrome is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral eye disability, which he essentially contends 
resulted from fuel having been splashed in both of his eyes 
during service.  He has also claimed entitlement to service 
connection for a back injury that he contends was incurred 
either during service or secondary to his service-connected 
right knee disability.  He also claims entitlement to an 
initial rating in excess of 30 percent for major depressive 
disorder, essentially contending that the 30 percent rating 
does not reflect the severity of his disability.  He further 
claims entitlement to a TDIU.

The Board notes that the service connection claims for back 
and eye disabilities were originally denied by rating 
decision in July 1995 because they were determined to have 
been acute and transitory problems rather than chronic 
conditions for which service connection could be established.  
The rating decision expressly observed that neither 
disability was noted on the separation physical or by the 
Medical Evaluation Board.  The veteran was notified of this 
decision and of his appellate rights in a July 1995 letter.  
He did not appeal, and these denials became final.  

Both claims were eventually reopened in by the Board in May 
2006 based on findings of new and material evidence.  The 
Board's decision cited VA and private medical records from 
2002 and 2004 that contained diagnoses of chronic low back 
pain and lumbar degenerative disc disease as justification 
for reopening the back claim.  It noted a November 2003 VA 
eye examination that diagnosed mild bilateral dry-eye 
syndrome and mild bilateral cupping of the optic discs as 
establishing the existence of a current eye disability.  Both 
service connection claims were remanded to the RO for 
adjudication on the merits.  

In addition, the May 2006 Board decision granted the 
veteran's original claim of entitlement to service connection 
for major depressive disorder.  This claim was sent to the RO 
for assignment of a disability rating.

In February 2007, the RO requested that the veteran be 
scheduled for a VA examination so that any current back 
disability could be diagnosed and an etiology opinion could 
be obtained.  It was also requested that the veteran's mood 
disorder be fully evaluated and to confirm or rule out any 
claimed memory or concentration problems.  He did not report 
for these examinations and provided no explanation for his 
failure to report.

In February 2008, the veteran was again scheduled for a VA 
spine examination as well as for a bilateral eye examination.  
Again, the veteran did not report for these examinations and 
offered no explanation for his absence.

When a claimant fails to report for an examination scheduled 
in conjunction with an original service connection claim, his 
claim shall be decided based on the evidence of record.  38 
C.F.R. § 3.655(b) (2008).  When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b).

In the case at hand, the Board appreciates that the RO has 
clearly undertaken every effort to afford the veteran 
appropriate VA examinations.  However, the Board also 
believes that the veteran's recent appearance at a personal 
hearing in September 2008 suggests a new willingness to 
cooperate in the development of his claims.  Consequently, 
the Board finds that a remand is warranted to provide the 
veteran with one more opportunity to appear for VA 
examination.

The Board emphasizes, however, that VA's duty to assist in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The veteran is strongly encouraged to 
report for any future VA examinations or to notify VA in 
advance if he will be unable to attend.  

Finally, the Board notes that the claim for a TDIU is 
inextricably intertwined with the claims being remanded 
herein, because adjudication of these claims may affect the 
merits and outcome of the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
major depressive disorder, as well as his service connection 
claims for a bilateral eye disability and a back disability, 
must be fully adjudicated and developed by the AMC before the 
Board can render a final decision regarding his claim for a 
TDIU.     

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran in writing of the 
consequences of failing to report for a 
scheduled examination in connection with 
reopened claims and claims for increased 
ratings.  38 C.F.R. § 3.655.

2.  Schedule the veteran for a spine 
examination to clarify the nature and 
etiology of any current back disability.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  Any tests or 
studies deemed necessary for an accurate 
assessment, to include x-rays, should be 
conducted.  All findings should be 
reported in detail.  The examiner should 
examine the veteran's back and diagnose 
any pertinent pathology found.  As to any 
disability identified on examination, the 
VA examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current disability was incurred or 
aggravated as a result of the veteran's 
military service, to include as secondary 
to the veteran's service-connected right 
knee disability.  

3.  Schedule the veteran for an eye 
examination to clarify the nature and 
etiology of any current eye disability.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  Any tests or 
studies deemed necessary for an accurate 
assessment should be conducted, and all 
findings should be reported in detail.  
The examiner should examine the veteran's 
eyes and diagnose any pertinent pathology 
found.  As to any disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
disability was incurred or aggravated as a 
result of the veteran's military service.

4.  Arrange a VA psychiatric examination 
in order to determine the severity of the 
veteran's service-connected major 
depressive disorder.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should describe the findings 
in detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  The 
examiner should be provided a copy of the 
rating schedule for mental disorders under 
38 C.F.R. § 4.130  and should be advised 
that all manifestations covered in the 
rating schedule must be addressed so that 
the Board may rate the veteran in 
accordance with the specified criteria.  
The examiner should also assign a GAF 
score, and provide an explanation as to 
the meaning of that score.  The examiner 
should specifically discuss the extent to 
which the veteran's major depressive 
disorder impacts his ability to seek and 
maintain employment.  The examiner should 
also render an opinion as to whether the 
veteran is unemployable due to his 
service-connected major depressive 
disorder.  As noted above, the examiner 
should explain the rationale behind this 
opinion.

5.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an SSOC 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


